Appeal by the defendant from a judgment of the Supreme Court, Kings County (Koch, J.), rendered March 24, 1992, convicting him of murder in the second degree (two counts) and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find no merit to the defendant’s contention that he was denied the right to be present at a material stage of the proceedings. Assuming that the defendant was not present at the time in question, which is not at all clear from the transcript of the proceedings, the trial court merely postponed its ruling on the Sandoval issue to a later stage of the proceedings. The defendant’s presence at the time in question would therefore have been superfluous (see, e.g., People v Smith, 82 NY2d 254, 268; People v Johnson, 204 AD2d 569, 570; People v Gordon, 200 AD2d 634). At the trial, the defense did not request a ruling on the defendant’s Sandoval motion and elected not to call the defendant to testify. Under these circumstances, the issue is academic.
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Copertino, Pizzuto and Gold-stein, JJ., concur.